Citation Nr: 1456730	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  14-27 102	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an unspecified Board of Veterans' Appeals (Board) decision.



REPRESENTATION

Moving party represented by:  Harold H. Hoffman III, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel






FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1960 to May 1962.

2.  The Veteran has not specified the date of any Board decision to which the motion relates.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2014).

Here, the Veteran has not specified the date of any Board decision to which the motion relates.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) (2014), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




